Citation Nr: 0638337	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a right (major) shoulder disability.  


REPRESENTATION

Appellant represented by:	The America Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from January 1986 to May 1989 
and September 1990 to August 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

The veteran's right (major) shoulder disability is not 
manifested by dislocation, subluxation, bony deformity, or 
limitation of motion to midway between the side and shoulder 
level.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for a right (major) shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5201; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claim 
for an increased initial rating.  Because an increased rating 
has been denied, any question as to the appropriate effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, providing VA 
examinations, providing a personal hearing, and fulfilling 
all Board remand requests.  Consequently, the duty to notify 
and assist has been met.  

The veteran's right (major) shoulder disability is currently 
rated at 20 percent under Diagnostic Code (DC) 5024-5201.  DC 
5024 states that tenosynovitis is to be rated on limitation 
of motion of the affected part, in this case, the shoulder.  
DC 5201 provides a 30 percent rating for limitation of motion 
of the major arm to midway between the side and shoulder 
level.  In considering limitation of motion, it is necessary 
to consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect any functional limitation that is due 
to pain that is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  

The veteran has undergone four VA examinations pursuant to 
this claim, dating in April 2002, April 2005, January 2006, 
and May 2006.  The 2002 and 2006 examination records all 
reported 0 to 180 degrees extension and abduction, 90 degrees 
internal rotation, and 80 degrees external rotation.  The 
2005 examination record reported 0 to 170 degrees extension 
and abduction, 90 degrees external rotation, and internal 
rotation to 45 degrees.

The 2002 examination record reports a negative finding as to 
weakness and no finding of pain upon motion.  The 2005 VA 
examination record reports pain at the termination of the 
range of motion, with no additional limitation of motion from 
repetitive movement, weakness, incoordination, or fatigue.  
The April 2005 VA examination record also reports the initial 
history of weekly flare-ups, lasting one to two days, which 
limited the veteran's house chores and weight-bearing 
ability.  The January 2006 record reports no pain on 
abduction with resistance, and no muscle atrophy, 
instability, or crepitus on motion.  The May 2006 records 
reports pain on extension and abduction and biceps pain on 
abduction with external rotation.  There was additional mild 
pain after repetition when lowering his shoulder from 
extended position, but no incoordination, fatigability or 
lack of endurance.  The veteran was noted to have minimal 
weakness of 4/5 quality in abduction of the shoulder with 
resistance but no evidence of muscle atrophy.  The record 
also reports the veteran's history of flare-ups 12 times a 
month, lasting one to two days and the examiner opined that 
flare-ups could result in additional loss of motion, but he 
was unable to state a degree without resorting to 
speculation.  

Although the 2002 and May 2006 VA examination records report 
pain on motion and weakness, the veteran's range of motion, 
which is, at a minimum 0 to 170 degrees, is too great to 
warrant a higher rating, even after consideration of pain and 
weakness.  Consequently, a higher rating is not warranted 
under DC 5201 at any time during this appeal.  

A rating in excess of 20 percent is also not available under 
an alternative rating code.  Although the January 2006 VA 
examination reported the veteran's history of "popping, 
almost like there is subluxation in the right shoulder," the 
May 2006 VA examination record found no evidence of 
subluxation or dislocation.  There is also no evidence of 
ankylosis or bony deformity.  Consequently, an initial rating 
in excess of 20 percent is not warranted at any time during 
this appeal.  


ORDER

An initial rating in excess of 20 percent for a right (major) 
shoulder disability is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


